Exhibit 10.7.4


CYPRESS NON-QUALIFIED
PRE-2005 DEFERRED COMPENSATION PLAN II

























--------------------------------------------------------------------------------










TABLE OF CONTENTS
 
 
 
 
Page
ARTICLE I PRE-2005 PLAN II ADMINISTRATION
 
3
ARTICLE II ELIGIBILITY, PARTICIPATION, AND BENEFICIARY DESIGNATION
 
3
ARTICLE III PRE-2005 PLAN II CONTRIBUTIONS AND ALLOCATIONS
 
4
ARTICLE IV VESTING
 
6
ARTICLE V GENERAL DUTIES
 
6
ARTICLE VI PARTICIPANTS’ ACCOUNTS
 
7
ARTICLE VII PAYMENTS TO A PRE-2005 PLAN II PARTICPANT OR BENEFICIARY
 
7
ARTICLE VIII HARDSHIP DISTRIBUTION
 
10
ARTICLE IX ON-DEMAND DISTRIBUTIONS
 
10
ARTICLE X CLAIMS PROCEDURE
 
11
ARTICLE XI MISCELLANEOUS
 
14





()    -ii-

--------------------------------------------------------------------------------






CYPRESS PRE-2005 NON-QUALIFIED DEFERRED COMPENSATION PLAN II
The Cypress Semiconductor Corporation Nonqualified Deferred Compensation Plan,
originally effective as of September 1, 1995, and thereafter amended, was
further amended and restated in its entirety by Cypress Semiconductor
Corporation (the “Company”), effective as of January 1, 2002 on behalf of itself
and any designated subsidiaries and was renamed the Cypress Non-Qualified
Deferred Compensation Pre-2005 Plan II (“Pre-2005 Plan II”). Also on January 1,
2002, the Cypress Non-Qualified Deferred Compensation Plan I (herein “Pre-2005
Plan I” or the “Plan”) was adopted by the Company. Pre-2005 Plan I is similar to
Pre-2005 Plan II except that (i) the phantom investments are different than
those available under Pre-2005 Plan II, and (ii) beneficiaries of Pre-2005 Plan
I participants who die in certain situations will receive a supplemental
survivor benefit. Pre-2005 Plan I and Pre-2005 Plan II were amended effective
April 1, 2004 to permit outside directors who are also consultants to
participate in the Plans. In order to preserve grandfather treatment under
Internal Revenue Code Section 409A, the Plans were frozen to deferrals on and
after January 1, 2005. This Plan has been renamed the Cypress Pre-2005
Non-Qualified Deferred Compensation Plan II, has been frozen to deferrals on and
after January 1, 2005, the claims procedures under Article X have been updated
to comply with ERISA, this Plan has been amended to make clear phantom Cypress
stock is a permitted phantom investment alternative and the names of the
Trustees have been updated, but the Plan has not been materially modified for
purposes of Internal Revenue Code Section 409A. This Plan governs all Plan I
deferrals made prior to January 1, 2005 and any earnings and losses thereon.
Throughout, the term “Company” shall include wherever relevant any entity that
is directly or indirectly controlled by the Company or any entity in which the
Company has a significant equity or investment interest, or any subsidiary of
the Company, as determined by the Company.
RECITALS:
1.    The Company maintains Pre-2005 Plan II for the benefit of a select group
of management or highly compensated employees designated by the Company.
2.    Under Pre-2005 Plan II, the Company is obligated to pay vested accrued
benefits to Pre-2005 Plan II Participants and their beneficiary or beneficiaries
(“Pre-2005 Plan II Beneficiaries”) from the Company’s general assets.
3.    The Company has entered into an agreement (the “Trust Agreement”) with
American Stock Transfer and Trust Company (the “Trustees”) under an irrevocable
trust (the “Trust”) to be used in connection with Pre-2005 Plan II.
4.    The Company intends to make contributions to the Trust so that such
contributions will be held by the Trustees and invested, reinvested and
distributed, all in accordance with the provisions of this Pre-2005 Plan II and
the Trust Agreement.
5.    The Company intends that the assets of the Trust shall at all times be
subject to the claims of the general creditors of the Company as provided in the
Trust Agreement.


()

--------------------------------------------------------------------------------





6.    The Company intends that the existence of the Trust shall not alter the
characterization of Pre-2005 Plan II as “unfunded” for purposes of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and shall not be
construed to provide income to Pre-2005 Plan II Beneficiaries under Pre-2005
Plan II prior to actual payment of the vested accrued benefits thereunder.
NOW THEREFORE, the Company does hereby establish Pre-2005 Plan II as follows and
does also hereby agree that Pre-2005 Plan II shall be structured, held and
disposed of as follows:


-2-

--------------------------------------------------------------------------------






ARTICLE I

PRE-2005 PLAN II ADMINISTRATION
A.    The Deferred Compensation Committee of the Company (the “Committee”)
administers Pre-2005 Plan II. Subject to the specific duties delegated by the
Board of Directors (the “Board”) to such Committee, the Committee shall be
responsible for the general administration and interpretation of Pre-2005 Plan
II and for carrying out its provisions. The Committee shall have such powers as
may be necessary to discharge its duties hereunder, including, but not by way of
limitation, the following powers and duties:
(1)    discretionary authority to construe and interpret the terms of Pre-2005
Plan II, and to determine eligibility and the amount, manner and time of payment
of any benefits hereunder;
(2)    to prescribe forms and procedures for purposes of Pre-2005 Plan II
participation and distribution of benefits;
(3)    to direct the Trustees as to the distribution of Pre-2005 Plan II assets;
and
(4)    to take such other action as may be necessary and appropriate for the
proper administration of Pre-2005 Plan II.
B.    The Committee may adopt such rules, regulations and bylaws and may make
such decisions as it deems necessary or desirable for the proper administration
of Pre-2005 Plan II. Any rule or decision that is not inconsistent with the
provisions of Pre-2005 Plan II shall be conclusive and binding upon all persons
affected by it, and there shall be no appeal from any ruling by the Committee
that is within its authority, except as otherwise provided herein.
C.    The Committee shall have the power to (i) identify investment choices for
the Trust Fund; and (ii) appoint or employ agents, recordkeepers and advisors to
assist the Committee in discharging its duties under Pre-2005 Plan II.

ARTICLE II

ELIGIBILITY, PARTICIPATION, AND BENEFICIARY DESIGNATION
A.    Eligible Participants.  The following categories of service providers
(“Eligible Participants”) shall be eligible to participate in Pre-2005 Plan II:
(i) employees who are eligible to participate in the Company’s Key Employee
Bonus Plan, (ii) any other employee or category of employee that is approved by
the CEO as eligible to participate in Pre-2005 Plan II, and (iii) non-employee
members of the Board of Directors who are also paid consultants to the Company.
The Committee reserves the right to modify the definition of Eligible
Participant at any time with the approval of the CEO. Any Eligible Participant
who has commenced participation in Pre-2005 Plan II shall be referred to in this
Pre-2005 Plan II as a “Participant.” There shall be no new Participants in the
Pre-2005 Plan II on and after January 1, 2005.


-3-

--------------------------------------------------------------------------------





B.    Participation.  Prior to January 1, 2005, each Eligible Participant may
elect to commence participation in Pre-2005 Plan II by completing a Cypress
Non-Qualified Deferred Compensation Pre-2005 Plan II participation agreement and
deferral election no later than the last day of his or her Election Period. For
purposes of the foregoing, an Eligible Participant’s Election Period shall be
defined as: (i) for newly Eligible Participants, the thirty (30) day period
measured from the date that the Company notifies in writing such Eligible
Participant of his or her eligibility to participate in Pre-2005 Plan II; and
(ii) for all other Eligible Participants, no later than the due date for the
enrollment forms during the annual open enrollment period which is from December
1st to December 31st of each year (the “Annual Open Enrollment Period”) prior to
the beginning of Plan Year for which the election is effective (the calendar
year is the “Plan Year”). Elections shall remain in effect for successive Plan
Years until revoked or modified by the Participant in a manner consistent with
the rules of Pre-2005 Plan II and the Committee.
C.    Beneficiary Designation.  Prior to January 1, 2005, each Participant,
prior to entering Pre-2005 Plan II, may designate a beneficiary or beneficiaries
to receive the remainder of any interest of the Participant under Pre-2005 Plan
II in the event of the Participant’s death. A Participant may change his or her
beneficiary designation at any time by submitting a complete and approved form
of beneficiary designation (including dated spousal consent, if required
pursuant to the beneficiary designation form) to the Committee (or its
designee). Each beneficiary designation shall be in a form prescribed by the
Committee and will be effective only when filed with the Committee (or its
designee) during the Participant’s lifetime. Each beneficiary designation filed
with the Committee will cancel all previously filed beneficiary designations. In
the absence of a valid designation, or if no designated beneficiary survives the
Participant, the Participant’s interest shall be distributed to the
Participant’s estate.

ARTICLE III

PRE-2005 PLAN II CONTRIBUTIONS AND ALLOCATIONS
A.    Participant Deferrals.  Prior to January 1, 2005, each Participant
participating in Pre-2005 Plan II shall execute a participation agreement and
deferral election (the “Deferral Election”) authorizing the Company to withhold
a percentage amount of the Participant’s Compensation which would otherwise be
paid to the Participant with respect to services rendered. Compensation under
Pre-2005 Plan II is defined as the annual base salary (or, for non-employee
directors, cash consulting fees, including KEBP bonus), cash bonuses (including
key employee bonus, new product bonus and any other cash bonuses), and any cash
commissions payable to the Participant in connection with the Participant’s
services to the Company, including all amounts which a Participant elects to
have the Company contribute to Pre-2005 Plan II on his or her behalf as a
deferral contribution (“Compensation”). A deferral percentage is applied to
Compensation after all other applicable payroll deductions (other than a 401(k)
wrap) have been applied. Depending on the Participant’s election and the timing
of the deferral, the deferral percentage may also include a SAVE component. The
Committee may, in its discretion, establish in the Deferral Election minimum and
maximum levels of Compensation that may be deferred pursuant to Pre-2005 Plan
II. If the elected deferrals would not leave sufficient cash Compensation to
satisfy required deductions under other Company Plans (e.g., 401(k) Plan, group
health insurance plan), then the requested deferrals under this


-4-

--------------------------------------------------------------------------------





Pre-2005 Plan II may be reduced as necessary to satisfy those deductions.
Compensation deferrals made by a Participant under this Pre-2005 Plan II shall
be held as an asset of the Company and the Company intends to deposit the
amounts deferred into the Trust; provided, however, if a Participant
elects—pursuant to his or her Deferral Election—to transfer designated amounts
of Compensation to the Cypress Semiconductor 401(k) Employee Savings Plan and
related trust, then such amounts shall be held in the Trust until distributed in
accordance with Section VII(B).
B.    Election Changes.  Prior to January 1, 2005, a Participant may, in such
form and at such time or times as the Committee may prescribe, discontinue or
modify deferral of future Compensation. The Committee has the power to establish
uniform and nondiscriminatory rules and from time to time to modify or change
such rules governing the manner and method by which Compensation deferral
elections shall be made, as well as the manner and method by which Compensation
deferral elections may be changed or discontinued temporarily or permanently.
All Compensation deferral contributions shall be authorized by the Participant
in writing, made by payroll deduction, deducted from the Participant’s
Compensation without reduction for any taxes or withholding (except to the
extent required by law or regulation) and paid over to the Trust by the Company.
Notwithstanding the foregoing, each Participant shall remain liable for any and
all employment taxes owing with respect to such Participant’s Compensation
deferral contributions.
C.    Cessation of Eligible Status.  Prior to January 1, 2005, in the event a
Participant ceases to be an Eligible Participant while also a participant in
Pre-2005 Plan II, such individual may continue to make Compensation deferral
contributions under Pre-2005 Plan II through the end of the payroll period in
which the individual ceases to be an Eligible Participant. Thereafter, such
individual shall not make any further Compensation deferral contributions to
Pre-2005 Plan II unless or until he or she again meets the eligibility
requirements of Article II above.
D.    Company Discretionary Contributions.  Prior to January 1, 2005, the
Company may, in its sole discretion, make discretionary contributions to the
accounts of one or more Participants at such times and in such amounts as the
Board of the Company shall determine.
E.    Allocations.  The Compensation deferral contributions and any Company
contributions made under Pre-2005 Plan II on behalf of a Participant shall be
credited to the Participant’s Account. The Committee shall establish and
maintain separate subaccounts as it determines to be necessary and appropriate
for the proper administration of Pre-2005 Plan II. The Committee may cause the
Trustees to maintain and invest separate asset accounts corresponding to each
Participant account. Each Participant Account consists of the aggregate interest
of the Participant under Pre-2005 Plan II (and in the Trust Fund), as reflected
in the records maintained by the Company for such purposes.
F.    Plan to Plan Transfers. Subject to the Committee’s discretion, during the
annual open enrollment period Participants shall be allowed to elect to transfer
their deemed investment accounts from Pre-2005 Plan II to Plan I, subject to
such limitations and reallocation requirements as the Committee, in its sole
discretion, determines to be appropriate. The plan to plan transfers shall be
effective as of the first day of the following Plan Year.


-5-

--------------------------------------------------------------------------------






ARTICLE IV

VESTING
A.    Compensation Deferral Contributions.  The value of a Participant’s Account
attributable to Participants’ Compensation deferral contributions shall always
be fully vested and nonforfeitable.
B.    Company Contributions.  The value of a Participant’s Account attributable
to any Company contributions pursuant to Article III.D shall vest at such time
or times as the Board may specify in connection with any such contributions. In
the absence of Board specification, a Participant’s interest in Company
contributions shall be fully vested and nonforfeitable. Upon termination of a
Participant’s employment (or for outside director Participants, upon the later
of their termination of service as a Board member or consultant) with the
Company for any reason, any portion of the Participant’s Account that is not
then vested (including allocable earnings, as determined by the Committee),
shall be forfeited. Unless otherwise determined by the Board or the Committee,
forfeitures shall be used to satisfy the Company’s obligation to remit
contributions to the Trust under Pre-2005 Plan II.

ARTICLE V

GENERAL DUTIES
A.    Committee Duties.  The Committee will provide the Trustees with a copy of
any future amendment to this Pre-2005 Plan II promptly upon its adoption. The
Committee may from time to time hire outside consultants, accountants,
actuaries, legal counsel or recordkeepers to perform such tasks as the Committee
may from time to time determine.
B.    Trustees’ Duties.  The Trustees shall invest and reinvest the Trust Fund
as provided in the Trust Agreement. The Trustees shall collect the income on the
Trust Fund, and make distributions therefrom, as provided in this Pre-2005 Plan
II and in the Trust Agreement.
C.    Company Contributions.  While Pre-2005 Plan II remains in effect, and
prior to a Change in Control, as defined below, the Company shall make
contributions to the Trust Fund at least once each quarter. The amount of any
quarterly contributions shall be at the discretion of the Company. At the close
of each calendar year, the Company shall make an additional contribution to the
Trust Fund to the extent that previous contributions to the Trust Fund for the
current calendar year are not equal to the total of the Compensation deferrals
made by each Participant plus Company discretionary contributions, if any,
accrued, as of the close of the current calendar year. The Trustees shall not be
liable for any failure by the Company to provide contributions sufficient to pay
all accrued benefits under Pre-2005 Plan II in full in accordance with the terms
of Pre-2005 Plan II.
D.    Department of Labor Determination.  In the event that any Participants are
found to be ineligible, that is, not members of a select group of management or
highly compensated employees, according to a determination made by the
Department of Labor, the Committee will take whatever


-6-

--------------------------------------------------------------------------------





steps it deems necessary, in its sole discretion, to equitably protect the
interests of the affected Participants.

ARTICLE VI

PARTICIPANTS’ ACCOUNTS
A.    Separate Accounts.  The Committee shall open and maintain a separate
Account for each Participant. Each Participant’s Account shall reflect the
amounts allocated thereto and distributed therefrom and such other information
as affects the value of such Account pursuant to this Pre-2005 Plan II.
B.    Timing of Account Credit. Amounts deferred under Plan I shall be credited
to a Participant’s Account within five business days following the date upon
which such amounts would otherwise have been paid to the Participant.
C.    Statement of Accounts.  As soon as practicable after the end of each
calendar year the Committee shall furnish to each Participant a statement of
Account, determined as of the end of such calendar year. Upon the discovery of
any error or miscalculation in an Account, the Committee shall correct it, to
the extent correction is practically feasible; provided, however, that any such
statement of Account shall be considered to reflect accurately the status of the
Participant’s Account for all purposes under Pre-2005 Plan II unless the
Participant reports a discrepancy to the Committee within six (6) months after
receipt of the statement. The Committee shall have no obligation to make
adjustments to a Participant’s Account for any discrepancy reported to the
Committee more than six (6) months after receipt of the statement, or for a
discrepancy caused by the Participant’s error. Statements to Participants are
for reporting purposes only, and no allocation, valuation or statement shall
vest any right or title in any part of the Trust Fund, nor require any
segregation of Trust assets, except as is specifically provided in this Pre-2005
Plan II.
D.    Distribution of Accounts.  Payment to a Participant shall be based on the
value of the vested portion of the Participant’s Account as of the Valuation
Date immediately preceding the date of distribution plus any contribution
subsequently credited to such Account and less any distributions subsequently
made from the Account.

ARTICLE VII    

PAYMENTS TO A PRE-2005 PLAN II PARTICPANT OR BENEFICIARY
A.    General.  Payments of vested accrued benefits to Pre-2005 Plan II
Beneficiaries from the Trust shall be made in accordance with the distribution
event specified by the Participant in the Deferral Election between the Company
and the Participant (the “Distribution Event”). Except as otherwise expressly
provided in the Participant’s Deferral Election and as set forth in Article VII
below, no distribution shall be made or commenced prior to the time and manner
as set forth in the Participant’s Deferral Election.


-7-

--------------------------------------------------------------------------------





B.    Upon Retirement or Total Disability. If a Participant’s employment (or for
outside director Participants, service as a Board member or consultant) with the
Company terminates (i) by virtue of Participant’s Total Disability (as defined
under Section 22(e)(3) of the Internal Revenue Code and as determined in the
sole discretion of the Committee), or (ii) pursuant to Participant’s retirement
(a) at age 65 or greater, or (b) at age 55 or greater but with at least ten full
years of continuous employment (or for outside director Participants, ten full
years of continuous service as a Board member or consultant) by the Company
(either case shall be referred to in this Pre-2005 Plan II as “Retirement”),
then Participant shall receive, pursuant to the election selected in his or her
timely submitted Deferral Election a distribution of his or her Account balance
in (i) a lump-sum, (ii) a partial lump-sum combined with up to fifteen years of
annual payments, or (iii) two to fifteen years of annual payments, each such
payment equal to 1/n of the Participant’s vested accrued benefit where n is the
number of installments remaining to be paid, (an “Annual Payment”).
C.    Upon Death. If a Participant’s employment (or for outside director
Participants, service as a Board member or consultant) terminates due to his or
her death, or if a Participant dies while on a leave of absence where
re-employment (or for outside director Participants, their re-commencement of
service as a Board member or consultant) with the Company is not guaranteed by
contract or statute, then the Participant’s beneficiary will receive their
Account balance in either a lump-sum or in five Annual Payments, as specified in
the Participant’s Deferral Election.
D.    Change of Control. In the event of a “Change of Control,” the Committee
may, in its sole discretion, decide to distribute all Account balances in a
lump-sum promptly following the Change of Control. For purposes of this Pre-2005
Plan II, a “Change in Control” shall be deemed to have occurred if any person
(including a “Group” as such term is used in Section 13(d)(3) of the Securities
Exchange Act of 1934) acquires shares of the Company either (i) having a
majority of the total number of votes that may be cast for the election of
directors of the Company or (ii) possessing, directly or indirectly, the power
to control the direction of management or policies of the Company; provided,
however, that no Change of Control shall be deemed to occur in the event of a
merger, consolidation or reorganization of the Company where the shareholders of
the Company are substantially the same as before such merger, consolidation or
reorganization. The Trustees shall have no responsibility to determine whether a
Change in Control has occurred and shall be advised of such event by the
Company.
E.    Prior to Retirement or for Cause. In the event a Participant is terminated
involuntarily for Cause (as determined by the Committee in its sole discretion),
or in the event that his or her employment (or for outside director
Participants, the later of termination of service as a Board member or
consultant) terminates voluntarily prior to Retirement, then his or her Account
balance shall be distributed in a lump-sum within 60 days following such
termination.
F.    Involuntary Termination Due to Company Downsizing, Restructuring or
Adverse Business Conditions. In the event a Participant is terminated due to a
Company down-sizing or restructuring or adverse business conditions (as
determined by the Committee in its sole discretion), then the Participant will
receive their Account balance in either a lump-sum or in five Annual Payments,
as specified in the Participant’s Deferral Election.


-8-

--------------------------------------------------------------------------------





G.    Scheduled In-Service Distribution. A Participant may elect, as provided in
his or her Participant Deferral Election, to receive one or more scheduled
in-service (i.e., while employed by the Company, or, for outside director
Participants, while serving as a Board member or consultant) distributions from
their Account balance without an early withdrawal penalty. Any such
distributions must be at least two full Plan Years following the date of the
Participant’s Deferral Election. Each scheduled in-service distribution may be
postponed (but only once) at least one full year in advance of the scheduled
distribution to a later date or cancelled by submitting the appropriate form to
the Company or its designated administrator. If a Participant specifies that a
dollar amount will be distributed and the Account balance is less than the
dollar amount, then the entire Account will be distributed. A Participant may
increase or decrease the amount or percentage specified for an in-service
distribution by submitting the appropriate form at any time prior to twelve
months in advance of the scheduled in-service distribution. In the event a
Participant terminates employment (or for outside director Participants, the
later of termination of service as a Board member or consultant) with the
Company prior to a scheduled in-service distribution, the in-service
distribution election shall be without further force and effect and the
applicable termination distribution provisions of the plan and the Participant’s
Deferral Election shall control.
H.    Method of Distribution. Except as specified otherwise in this Section VII,
payment to any Pre-2005 Plan II Beneficiary Pursuant to Pre-2005 Plan II shall
be made (i) in accordance with the Deferral Election executed by the
Participant, (ii) in cash, (iii) in a lump sum or in Annual Payments.
Notwithstanding the foregoing, if elected by the Participant in his or her
Deferral Election and if directed by the Committee, the Trustees shall pay to
the trustee of the Cypress Semiconductor 401(k) Employee Savings Plan the
aggregate amount of elected transfers, but only to the extent that the
transferred amount would constitute a deductible employer contribution pursuant
to Code Sections 401 and 404 for the year for which they were initially
contributed to Pre-2005 Plan II. The Committee will make the determination as to
whether such amounts constitute deductible contributions pursuant to Code
Section 401 and 404.
I.    Distributions From Trust; Withholding. Unless the Trustees do not require
this, with respect to each Participant, the Company shall deliver to the
Trustees a schedule (the “Payment Schedule”) that indicates the amounts payable
in respect of the Participant (and his or her beneficiaries), that provides a
formula or other instructions acceptable to the Trustees for determining the
amounts so payable, the form in which such amount is to be paid and the time of
commencement for payment of such amounts. The Payment Schedule shall be
delivered to the Trustees not fewer than 15 days prior to the first date on
which a payment is to be made to the Participant. Any change to a Payment
Schedule shall be delivered to the Trustees not fewer than 15 days prior to the
date on which the first payment is to be made in accordance with the changed
Payment Schedule. Except as otherwise provided herein, the Trustees shall cause
the Company or the Trust to make payments to Participants and their
beneficiaries in accordance with such Payment Schedule. The Trustees shall make
provisions for the reporting and withholding of any federal, state or local
taxes that may be required to be withheld with respect to the payment of
Pre-2005 Plan II benefits and shall pay amounts withheld to the appropriate
taxing authorities or determine that such amounts have been reported, withheld
and paid by the Company, it being understood among the parties hereto that the
Company shall on a timely basis provide the Trustees specific information as


-9-

--------------------------------------------------------------------------------





to the amount of taxes from the Trustees and properly pay and report such
withheld taxes from the Trustees and properly pay and report such amounts to the
appropriate taxing authorities.
J.    Certain Distributions.  In case of any distribution to a minor or to a
legally incompetent person, the Committee may (1) direct the Trustees to make
the distribution to his legal representative, to a designated relative, or
directly to such person for his benefit, or (2) instruct the Trustees to use the
distribution directly for his support, maintenance, or education. The Trustees
shall not be required to oversee the application, by any third party, of any
distributions made pursuant to this Article.
K.    IRS Determination.  Notwithstanding any other provisions of this Pre-2005
Plan II, if any amounts held in the Trust are found in a “determination” (within
the meaning of Section 1313(a) of the Internal Revenue Code of 1986, as amended
(the “Code”)), to have been includible in the gross income of any Trust
Beneficiary prior to payment of such amounts from the Trust, the Trustees shall,
as soon as practicable pay such amounts to the Trust Beneficiary, as directed by
the Company. For purposes of this Section, the Trustees shall be entitled to
written notice from the Committee that a determination described in the
preceding sentence has occurred and to receive a copy of such notice. The
Trustees shall have no responsibility until so advised by the Committee.

ARTICLE VIII

HARDSHIP DISTRIBUTION
If a Participant suffers a financial hardship, as such term is defined in the
Cypress Semiconductor 401(k) Plan, the Participant may, with the approval of the
Committee, receive an in-service distribution from his or her Account equal to
the amount needed to satisfy such hardship. In the event a Participant receives
a hardship distribution pursuant to this Article, such Participant shall be
excluded from participating in Plan I and Pre-2005 Plan II for the balance of
the Plan Year in which the Participant received payment pursuant to a request
for a hardship distribution. A Participant requesting a hardship distribution
shall apply for the payment in writing on a form approved by the Committee and
shall provide such additional information as the Committee may require.

ARTICLE IX

ON-DEMAND DISTRIBUTIONS
A.    On-Demand Distribution While Providing Service.  At any time while a
Participant in Pre-2005 Plan II while employed by (or, for outside director
Participants, while providing service as a Board member or Consultant to) the
Company, a Participant may request to receive a distribution of not less than
twenty-five percent (25%) of the Participant’s Account. Such on-demand
distribution shall be subject to a penalty equal to six percent (6%) of the
amount distributed to the Participant as an on-demand distribution. In the event
a Participant receives an on-demand distribution pursuant to this Article prior
to January 1, 2003, such Participant shall not be eligible to participate in
Pre-2005 Plan II (i) for the Plan Year in which the Participant received payment


-10-

--------------------------------------------------------------------------------





pursuant to a request for an on-demand distribution, and (ii) for the Plan Year
following the Plan Year in which the Participant received payment pursuant to a
request for an on-demand distribution. In the event a Participant receives an
on-demand distribution pursuant to this Article on or after January 1, 2003,
such Participant shall not be eligible to participate in Plan I for the greater
of (i) six months, or (ii) the remainder of the Plan Year in which the
Participant received payment pursuant to a request for an on-demand
distribution. Moreover, a Participant may not receive an on-demand distribution
more frequently than once every two years. A Participant requesting an on-demand
distribution shall apply for the payment in writing on a form approved by the
Committee and shall provide such additional information as the Committee may
require.
B.     On-Demand Distribution Following Employment. Following a Participant’s
termination of employment (or for outside director Participants, the later of
termination of service as a Board member or consultant), a Participant who is
otherwise scheduled to receive a payment over time may request to receive a
distribution of the balance of his or her Account. Such on-demand distribution
shall be subject to a penalty equal to six percent (6%) of the amount
distributed to the Participant as an on-demand distribution. A Participant
requesting an on-demand distribution shall apply for the payment in writing on a
form approved by the Committee and shall provide such additional information as
the Committee may require.

ARTICLE X

CLAIMS PROCEDURE
1.    Claims and Review Procedures. 
(a)    Purpose. Every Participant or Beneficiary (or his or her representative
who is authorized in writing by the Claimant to act on his or her behalf)
(hereinafter collectively, “Claimant”) shall be entitled to file with the
Committee (and subsequently with the individual(s) designated to review claims
appealed after being initially denied by the Committee (the “Review Panel”)) a
written claim for benefits under the Plan. The Committee and Review Panel shall
each be able to establish such rules, policies and procedures, consistent with
ERISA and the Plan, as it may deem necessary or appropriate in carrying out its
duties and responsibilities under this Article 10. In the case of a denial of
the claim, the Committee or Review Panel, as applicable, shall provide the
Claimant with a written or electronic notification that complies with Department
of Labor Regulation Section 2520.104b-1(c)(1).
(b)    Denial of Claim. If a claim is denied by the Committee (or its authorized
representative), in whole or in part, then the Claimant shall be furnished with
a denial notice that shall contain the following:
(i)    specific reason(s) for the denial;
(ii)    reference to the specific Plan provision(s) on which the denial is
based;


-11-

--------------------------------------------------------------------------------





(iii)    a description of any additional material or information necessary for
the Claimant to perfect the claim, and an explanation of why the material or
information is necessary; and
(iv)    an explanation of the Plan’s claims review procedure and the time limits
applicable to such procedures, including a statement of the Claimant’s right to
bring a civil action under ERISA Section 502(a) following a denial on review (as
set forth in Section 10(d) below).
The denial notice shall be furnished to the Claimant no later than ninety
(90)-days after receipt of the claim by the Committee, unless the Committee
determines that special circumstances require an extension of time for
processing the claim. If the Committee determines that an extension of time for
processing is required, then notice of the extension shall be furnished to the
Claimant prior to the termination of the initial ninety (90)-day period. In no
event shall such extension exceed a period of ninety (90)-days from the end of
such initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Plan
expects to render the benefits determination.
(c)    Claim Review Procedure. The Claimant may request review of the denial at
any time within sixty (60) days following the date the Claimant received notice
of the denial of his or her claim. The Committee shall afford the Claimant a
full and fair review of the decision denying the claim and, if so requested,
shall:
(i)    provide the Claimant with the opportunity to submit written comments,
documents, records and other information relating to the claim for benefits;
(ii)    provide that the Claimant shall be provided, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information (other than documents, records and other information that is
legally-privileged) relevant to the Claimant’s claim for benefits; and
(iii)    provide for a review that takes into account all comments, documents,
records and other information submitted by the Claimant relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination.
(d)    If the claim is subsequently also denied by the Review Panel, in whole or
in part, then the Claimant shall be furnished with a denial notice that shall
contain the following:
(i)    specific reason(s) for the denial;
(ii)    reference to the specific Plan provision(s) on which the denial is
based; and
(iii)    an explanation of the Plan’s claims review procedure and the time
limits applicable to such procedures, including a statement of the Claimant’s
right to bring a civil action under ERISA Section 502(a) following the denial on
review.


-12-

--------------------------------------------------------------------------------





(e)    The decision on review shall be issued within sixty (60) days following
receipt of the request for review. The period for decision may, however, be
extended up to one hundred twenty (120) days after such receipt if the Review
Panel determines that special circumstances require extension. In the case of an
extension, notice of the extension shall be furnished to the Claimant prior to
the expiration of the initial sixty (60)-day period. In no event shall such
extension exceed a period of sixty (60) days from the end of such initial
period. The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Plan expects to render the
benefits determination.
(f)    Special Procedure for Claims Due to Disability. To the extent an
application for distribution as a result of a Disability requires the Committee
or the Review Panel, as applicable, to make a determination of Disability under
the terms of the Plan, then such determination shall be subject to all of the
general rules described in this Article, except as they are expressly modified
by this Section.
(i)    The initial decision on the claim for a Disability distribution will be
made within forty-five (45) days after the Plan receives the Claimant’s claim,
unless special circumstances require additional time, in which case the
Committee will notify the Claimant before the end of the initial forty-five
(45)-day period of an extension of up to thirty (30) days. If necessary, the
Committee may notify the Claimant, prior to the end of the initial thirty
(30)-day extension period, of a second extension of up to thirty (30) days. If
an extension is due to the Claimant’s failure to supply the necessary
information, then the notice of extension will describe the additional
information and the Claimant will have forty-five (45) days to provide the
additional information. Moreover, the period for making the determination will
be delayed from the date the notification of extension was sent out until the
Claimant responds to the request for additional information. No additional
extensions may be made, except with the Claimant’s voluntary consent. The
contents of the notice shall be the same as described in Section 10(b) above. If
a disability distribution claim is denied in whole or in part, then the Claimant
will receive notification, as described in Section 10(b).
(g)    If an internal rule, guideline, protocol or similar criterion is relied
upon in making the adverse determination, then the denial notice to the Claimant
will either set forth the internal rule, guideline, protocol or similar
criterion, or will state that such was relied upon and will be provided free of
charge to the Claimant upon request (to the extent not legally-privileged) and
if the Claimant’s claim was denied based on a medical necessity or experimental
treatment or similar exclusion or limit, then the Claimant will be provided a
statement either explaining the decision or indicating that an explanation will
be provided to the Claimant free of charge upon request.
(h)    Any Claimant whose application for a Disability distribution is denied in
whole or in part, may appeal the denial by submitting to the Review Panel a
request for a review of the application within one hundred and eighty (180) days
after receiving notice of the denial. The request for review shall be in the
form and manner prescribed by the Review Panel. In the event of such an appeal
for review, the provisions of Section 10(c) regarding the Claimant’s rights and
responsibilities shall apply. Upon request, the Review Panel will identify any
medical or vocational expert whose advice was obtained on behalf of the Review
Panel in connection with the denial,


-13-

--------------------------------------------------------------------------------





without regard to whether the advice was relied upon in making the
determination. The entity or individual appointed by the Review Panel to review
the claim will consider the appeal de novo, without any deference to the initial
denial. The review will not include any person who participated in the initial
denial or who is the subordinate of a person who participated in the initial
denial.
(i)    If the initial Disability distribution denial was based in whole or in
part on a medical judgment, then the Review Panel will consult with a health
care professional who has appropriate training and experience in the field of
medicine involved in the medical judgment, and who was neither consulted in
connection with the initial determination nor is the subordinate of any person
who was consulted in connection with that determination; and upon notifying the
Claimant of an adverse determination on review, include in the notice either an
explanation of the clinical basis for the determination, applying the terms of
the Plan to the Claimant’s medical circumstances, or a statement that such
explanation will be provided free of charge upon request.
(j)    A decision on review shall be made promptly, but not later than
forty-five (45) days after receipt of a request for review, unless special
circumstances require an extension of time for processing. If an extension is
required, the Claimant will be notified before the end of the initial forty-five
(45)-day period that an extension of time is required and the anticipated date
that the review will be completed. A decision will be given as soon as possible,
but not later than ninety (90) days after receipt of a request for review. The
Review Panel shall give notice of its decision to the Claimant; such notice
shall comply with the requirements set forth in paragraph (h) above. In
addition, if the Claimant’s claim was denied based on a medical necessity or
experimental treatment or similar exclusion, then the Claimant will be provided
a statement explaining the decision, or a statement providing that such
explanation will be furnished to the Claimant free of charge upon request. The
notice shall also contain the following statement: “You and your Plan may have
other voluntary alternative dispute resolution options, such as mediation. One
way to find out what may be available is to contact your local U.S. Department
of Labor Office and your State insurance regulatory agency.”

ARTICLE XI

MISCELLANEOUS
A.    Unsecured General Creditor.  Participants and their Beneficiaries, heirs,
successors, and assigns shall have no legal or equitable rights, claims, or
interests in any specific property or assets of the Company. No assets of the
Company shall be held in any way as collateral security for the fulfilling of
the obligations of the Company under this Pre-2005 Plan II. Any and all of the
assets of the Company shall be, and remain, the general unpledged, unrestricted
assets of the Company. The obligation of the Company under Pre-2005 Plan II
shall be merely that of an unfunded and unsecured promise to pay money in the
future, and the rights of the Participants and Beneficiaries shall be no greater
than those of unsecured general creditors.
B.    Restriction Against Assignment.  The Company shall pay all amounts payable
hereunder only to the person or persons designated by Pre-2005 Plan II and not
to any other person or corporation. No part of a Participant’s Account shall be
liable for the debts, contracts, or


-14-

--------------------------------------------------------------------------------





engagements of any Participant, his or her Beneficiary, or successors in
interest, nor shall a Participant’s Account be subject to execution by levy,
attachment, or garnishment or by any other legal or equitable proceeding, nor
shall any such person have any right to alienate, anticipate, commute, pledge,
encumber, or assign any benefits or payments hereunder in any manner whatsoever.
If any Participant, Beneficiary or successor in interest is adjudicated bankrupt
or purports to anticipate, alienate, sell, transfer, assign, pledge, encumber or
charge any distribution or payment from Pre-2005 Plan II, voluntarily or
involuntarily, the Committee, in its sole and absolute discretion, may cancel
such distribution or payment (or any part thereof) to or for the benefit of such
Participant, Beneficiary or successor in interest in such manner as the
Committee shall direct.
C.    Withholding.  There shall be deducted from each payment made under
Pre-2005 Plan II, all taxes that are required to be withheld by the Company, as
applicable, in respect to such payment. The Company shall have the right to
reduce any payment by the amount of cash sufficient to provide the amount of
said taxes.
D.    Legal Representation.  The Company will reimburse all reasonable legal
fees and expenses incurred by a Pre-2005 Plan II Beneficiary in seeking to
obtain or enforce any right or benefit provided by Pre-2005 Plan II. This
reimbursement right applies only to claims made after a Change of Control and
only for fees and expenses incurred after the Pre-2005 Plan II Beneficiary has
exhausted the claims and appeals procedure specified in Article IX. No
reimbursement shall be made if the request is found to be frivolous by a court
of competent jurisdiction.
E.    Amendment, Modification, Suspension or Termination.  The Committee may
amend, modify, suspend or terminate Pre-2005 Plan II in whole or in part, except
that no amendment, modification, suspension or termination shall have any
retroactive effect to reduce any amounts allocated to a Participant’s Account,
provided that a termination or suspension of Pre-2005 Plan II or any Pre-2005
Plan II amendment or modification that will significantly increase costs to the
Company shall be approved by the Board. In the event that this Pre-2005 Plan II
is terminated, the timing of the disposition of the amounts credited to a
Participant’s Account shall occur in accordance with Article VII, subject to
earlier distribution at the discretion of the Committee.
F.    Governing Law.  This Pre-2005 Plan II shall be construed, governed and
administered in accordance with the internal substantive laws of the State of
California (other than the choice of law principles).
G.    Receipt or Release.  Any payment to a Pre-2005 Plan II Beneficiary in
accordance with the provisions of Pre-2005 Plan II shall, to the extent thereof,
be in full satisfaction of all claims against the Committee and the Company. The
Committee may require such Pre-2005 Plan II Beneficiary, as a condition
precedent to such payment, to execute a receipt and release to such effect.
H.    Payments on Behalf of Persons under Incapacity.  In the event that any
amount becomes payable under Pre-2005 Plan II to a person who, in the sole
judgment of the Committee, is considered by reason of physical or mental
condition to be unable to give a valid receipt therefore, the Committee may
direct that such payment be made to any person found by the Committee, in its


-15-

--------------------------------------------------------------------------------





sole judgment, to have assumed the care of such person. Any payment made
pursuant to such determination shall constitute a full release and discharge of
the Committee and the Company.
I.         No Employment or Other Rights.  Participation in this Pre-2005 Plan
II shall not confer upon any person any right to be employed by the Company (or
for outside director Participants, any right to remain in service as a Board
member or consultant) or any other right not expressly provided hereunder.
J.    Headings, etc.  Not Part of Agreement. Headings and subheadings in this
Pre-2005 Plan II are inserted for convenience of reference only and are not to
be considered in the construction of the provisions hereof.
K.    Successorship.  This Pre-2005 Plan II shall be binding upon and inure to
the benefit of any successor to the Company or its business as the result of
merger, consolidation, reorganization, transfer of assets or otherwise, and any
subsequent successor thereto; and any such successor shall be deemed to be the
“Company” under this Pre-2005 Plan II. In the event of any such merger,
consolidation, reorganization, transfer of assets or other similar transaction,
the successor to the Company or its business or any subsequent successor thereto
shall promptly notify the Trustees in writing of its successorship and furnish
the Trustees with the name or names of any person or persons authorized to act
for the Company. In no event shall any such transaction described herein suspend
or delay the rights of Pre-2005 Plan II Beneficiaries to receive their vested
accrued benefits hereunder.
L.    Pre-2005 Plan II Document.  This document, the prospectus to Pre-2005 Plan
II, the Deferral Election, certain definitions expressly mentioned herein that
are defined in the Cypress Semiconductor Employee 401(k) Plan, the Trust
Agreement, and any other documents identified by the Committee, comprise Plan
documents for Pre-2005 Plan II.
M.    Definitions. 
(1)    “Account” means the bookkeeping account established to reflect the
interest of a Participant or beneficiary in Pre-2005 Plan II.
(2)    “Cause” means: (i) Participant’s continued failure to substantially
perform Participant’s principal duties and responsibilities (other than as a
result of disability or death) after thirty (30) days written notice from the
Company specifying the nature of Participant’s failure and demanding that such
failure be remedied; (ii) Participant’s material and continuing breach of his or
her obligations to the Company set forth in any written agreement between the
Company and Participant or any written policy of the Company after thirty (30)
days written notice from the Company specifying the nature of Participant’s
breach and demanding that such breach be remedied (unless such breach by its
nature cannot be cured, in which case notice and an opportunity to cure shall
not be required); (iii) Participant’s arrest for a felony, fraud or an act of
moral turpitude; or (iv) act or acts of dishonesty undertaken by Participant and
intended to result in personal enrichment of Participant at the expense of the
Company


-16-

--------------------------------------------------------------------------------





(3)    “Deferral Election” means the documents that encompass the (i) Deferred
Compensation Plans’ Beneficiary Designation, (ii) Deferred Compensation Plans’
Distribution Election Form, (iii) Deferred Compensation Plans’ Participation
Agreement and Deferral Election, (iv) the Deferred Compensation Pre-2005 Plan II
Manulife Investment Allocation Form for Future Deferrals, (v) the Deferred
Compensation Pre-2005 Plan II Manulife Investment Allocation Change Form,
(vi) the In-Service Distribution Change Form, (vii) the Accelerated Distribution
Election Form, (viii) the Election to Stop Contribution Form, and (ix) any other
documents designated by the Committee as encompassing the Deferral Election.
(4)         “Involuntary Termination” means a Participant’s termination of
employment (or for outside director Participants, termination of service as a
consultant) with the Company because of the Company’s downsizing and/or
restructuring, as determined in the sole discretion of the Committee.
(5)         “OASDI” means the Old Age, Survivors and Disability Insurance
portion of FICA (the “Federal Insurance Contributions Act”).
(6)         “Plan Year” means the calendar year.
(7)          “SAVE” means “Set Aside Voluntary Earnings” and refers to the
Participant’s election to increase the rate of his or her Plan deferral by an
amount equal to the amount of OASDI that would have been withheld from their
Compensation had they not reached the OASDI wage base cap (e.g., $87,900 in
2004) in a particular calendar year.
(8)    “Valuation Date” means, except as otherwise specified by the Committee,
(i) for distributions hereunder and for allocations of deferrals and
re-allocations of amounts previously deferred, that the Participant’s Account
shall be valued as of the last business day of the week preceding the
transaction, and (ii) for permitted Pre-2005 Plan II to Plan I transfers, the
last business day of the Plan Year.
CYPRESS SEMICONDUCTOR
CORPORATION
By:         
(Title)     
Date: __________________________, 2009




-17-